Title: To Thomas Jefferson from Enoch Edwards, 29 May 1801
From: Edwards, Enoch
To: Jefferson, Thomas


               
                  Dear Sir—
                  Frankford May 29—1801
               
               In the last letter I had the honor to write to you I mentioned that Mr: Hanse thought the Difference between the morocco lining, & the cloth & calico both would be not less than fifty dollars—after pricing the Skins & making an Estimate he informed me yesterday that it would be at least sixty dollars—owing to the present high price & their cuting to great disadvantage—I gave no final Order, & you have yet three weeks, if you should think as I do that the difference is very high for the Advantage to be gained, to decide against it—the leather lining is certainly a great luxury in Summer, but it is like seting on polished Iron in winter—
               I will now volunteer a piece of Business for you—should you want an inferior Carriage of the coachee kind—to save a better one in bad weather or go Journeys with. I can get you one at Germantown at least thirty per cent cheaper than in the City, & equally handsome. I have one lately finished from there—and for my Money I think I have got better Work, better materials, & more conveniences than I have ever seen in any Carriage—The Man however is slow. & neither, as the saying is, Power, love, or Money will drive him out of his own Gates. he will promise a Carriage in three months, but will not finish it under six. It is a small consolation however that it is the better for being long in hand. I just mention the Circumstance to inform you, how you may, should you have such a Want at any time hereafter be suited with least inconvenience to yourself. and on the most reasonable terms—as it will afford me the most sincere & unfeigned pleasure to do you any, & every kindness that the short thread of my Life will give me opportunities to perform, while you are more importantly engaged for your Country, & for the Interest & happiness of Millions—
               Mrs: Edwards requests me to thank you for the honor you have done to her Judgment—& to assure you how much pleasure it will give her to exercise her Talents such as they are in any way that will contribute to your convenience or pleasure—
               with the sincerest Esteem & Respect—I am with every wish for your happiness your obedt St
               
                  
                     Eno. Edwards
                  
               
            